NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



RICHARD BAKER, DC# H41920,                    )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-3431
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed April 18, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; James A. Yancey, Judge.

Richard Baker, pro se.


PER CURIAM.


              Affirmed.


KELLY, KHOUZAM, and ROTHSTEIN-YOUAKIM, JJ., Concur.